Citation Nr: 0003732	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-45 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected lower spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from June 1943 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1994 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an increased evaluation for service-
connected lower spine injury with mild limitation of motion.  


FINDING OF FACT

The veteran's current back symptomatology is unrelated to his 
service-connected disability and is due to nonservice-
connected arthritis and scoliosis of the lumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected lower spine injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

By rating decision in April 1946, the veteran was granted 
service connection for chronic low back strain with a 
noncompensable evaluation, effective February 21, 1946.  By 
rating decision in May 1954, the RO granted an increased 
evaluation of 10 percent for service-connected residuals of 
back injury with mild limitation of motion, effective from 
April 6, 1954.  

The Board notes that X-ray examination of the lumbosacral 
spine during service, at the time of the lower back injury in 
February 1945, was negative.  Lumbosacral spine X-ray 
examinations in June 1948, April 1954, August 1970, and 
November 1970 were normal.  The first X-ray evidence of 
record of degenerative changes was in August 1988.  

By letter, dated in June 1988, S.C.D., M.D. stated that he 
had been treating the veteran since August 1987, following an 
on-the-job injury to the veteran's back.  A diagnosis of L5 
radiculopathy on the left with foot drop resulting from a 
herniated nucleus pulposus was reported.  Dr. S.C.D. noted 
that the veteran had been employed as a laborer for the 
previous 30 years without apparent increase in the veteran's 
back discomfort prior to the August 1987 on-the-job injury.  

VA treatment records in April and July 1992 noted a diagnosis 
of degenerative joint disease of the lumbar spine with left 
sciatica.  

A VA examination was performed in July 1994.  The veteran 
stated that his back had given him increasing problems since 
discharge from service.  He reported that approximately two 
years previous, he had developed difficulty with walking and 
some numbness on the left side of his body.  The veteran's 
pain was localized midline from approximately T12 to L4 or L5 
with radiation of pain into the left lower extremity.  The 
veteran further reported weakness of the left upper 
extremity.  Physical examination showed moderate 
thoracolumbar scoliosis with tightness of all paravertebral 
muscles.  

The examiner noted tenderness to palpation and light 
percussion from T12 down.  Range of motion testing of the 
thoracolumbar spine showed forward flexion of 40 degrees, 
backward extension of 0 degrees, left lateral flexion of 20 
degrees, right lateral flexion of 25 degrees, left rotation 
of 20 degrees, and right rotation of 25 degrees.  Sensory 
testing showed a moderate deficit of the entire left side 
of the body, including the face.  The examiner stated that 
the veteran's history was neurologically compatible with a 
cerebellar or brainstem stroke.  X-ray examination showed 
osteoporosis of the spine, localized spondylosis of C5 and 
C6, narrowing of the C5-6 disc space, narrowing of the L4-5 
disc space, and lumbar spondylosis.  The examiner reported a 
history of back trauma in 1944, with possible compression 
fracture or other bone injury in the lumbar level.  Diagnoses 
of mild scoliosis and marked limitation of mobility of the 
thoracolumbar spine were reported.  The examiner further 
noted that the veteran had degenerative arthritis and 
degenerative disc disease of the cervical and lumbar spine.  
The examiner stated that the lumbar spine disease was 
secondary to the first diagnoses.  

VA outpatient treatment records in September 1995 noted 
complaints of constant lower back pain.  Decreased range of 
motion was noted with no tenderness of the spine.  An 
assessment of chronic lower back pain was noted.  Continued 
complaints of lower back pain were noted on treatment records 
dated from October 1995 to May 1996.

An electromyogram was partially completed in October 1998.  
The test was unable to be completed due to the veteran's time 
constraints, but the findings were suggestive of peripheral 
neuropathy with superimposed left L5 radiculopathy.  

A VA examination was conducted in October 1998, and the 
examiner noted that the claims file was not available for 
review.  The veteran reported continued low back difficulty 
since discharge, with one or two falls since discharge for 
which medical treatment was required.  He stated that 
weakness in the left leg had developed in the previous three-
to-four years.  Range of motion testing of the lumbar spine 
showed forward flexion of 45 degrees, extension of 10 
degrees, left side bending of 15 degrees, and right side 
bending of 20 degrees.  The examiner noted that normal range 
of motion was 60 degrees forward flexion, 15 degrees 
extension, and 25 degrees side bending.  Pain on internal and 
external rotation of the hips was noted.  

The examiner stated that it appeared as though the veteran 
had a soft-tissue injury to the lumbar spine during service, 
which should have been inexorably resolved within a 
reasonable period of time.  The veteran's subsequent on-the-
job injuries to the back no doubt exacerbated his current 
complaints.  The examiner found no objective neurological 
abnormalities other than the increased lower back pain with 
straight leg raise.  The examiner stated that, without 
benefit of the pending X-ray examination, the veteran 
probably suffered from significant degenerative findings in 
the lumbar spine.  However, the examiner concluded that, with 
normal evaluations performed within three years of the 
veteran's original injury, there was no relation of the 
veteran's current symptoms to the injury during service.  X-
ray examination showed mild scoliosis of the lumbar spine, 
degenerative changes in lumbar vertebrae, and moderate disc 
degenerative changes at L4-5.  

In November 1998, a VA physician reviewed the veteran's 
claims file, including the October 1998 VA examination 
report.  The physician stated that he agreed with the 
conclusions of the VA examiner in October 1998.  

By rating decision in December 1998, the RO denied service 
connection for lumbar spine scoliosis, lumbar vertebrae 
degenerative changes, and degenerative disc disease at L4-5.  

II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Under the Schedule, limitation of lumbar spine motion 
warrants a 10 percent evaluation if slight, a 20 percent 
evaluation if moderate, and a 40 percent evaluation if 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Lumbosacral strain warrants a 10 percent evaluation with 
characteristic pain on motion, a 20 percent evaluation with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in standing position.  A 40 percent 
evaluation is warranted for severe symptomatology with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The most recent VA examination in October 1998 found that 
there was no relation between the veteran's current symptoms 
and his inservice back injury.  This finding was confirmed by 
a second VA physician following review of the veteran's 
claims file.  The veteran's current symptoms are attributed 
to his nonservice-connected degenerative arthritis and 
scoliosis.  Although the VA examiner in July 1994 found 
diagnoses of scoliosis, limitation of motion, degenerative 
arthritis and degenerative disc disease were secondary to the 
back trauma in 1944, the record does not show that the 
examiner reviewed the veteran's claims file.  In fact, the 
history of "compression fracture or other bone injury" 
during service, reported by this VA physician, is unsupported 
by the medical evidence of record.  X-ray examinations of the 
veteran's lumbar spine were normal until at least 1970, 
more than 20 years after the veteran's discharge from 
service.  Further Dr. S.C.D. noted that the veteran's service 
injury had remained static for thirty years following 
service, until an on-the-job injury in 1987.  The Board finds 
that the evidence of record preponderates against an 
evaluation in excess of 10 percent for the veteran's service-
connected low back injury.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected lower spine injury is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

